Citation Nr: 1456239	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  11-24 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to an effective date prior to May 26, 1994, for the grant of nonservice-connected pension benefits.

2. Entitlement to disability rating in excess of 70 percent for bilateral hearing loss for the period from February 7 to June 14, 2001, 60 percent for the period from June 14 to September 17, 2001, 70 percent from September 27, 2001, to December 26, 2002, and 50 percent for the period from December 26, 2002 to March 4, 2004.

3. Entitlement to a disability rating in excess of 10 percent for tinnitus.

4. Entitlement to a compensable disability rating for otitis media.

5. Entitlement to a disability rating in excess of 60 percent for a respiratory disorder, characterized as residuals pulmonary tuberculosis (PTB) for the period prior to August 24, 2012.

6. Entitlement to a compensable disability rating for a post-surgical scar after removal of cyst in the thyroglossal duct.  

7. Entitlement to a compensable disability rating for alopecia.  

8. Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to March 4, 2004, and from November 3, 2006 to June 8, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to October 1978.  

This matter is on appeal from rating decisions in February and July 2001, and September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.     

The issues of entitlement to increased ratings for bilateral hearing loss and tuberculosis were remanded by the Board in June 2005 for further development and are now ready for disposition.

An appeal on the issue of entitlement to service connection for sinusitis was also perfected by the Veteran.  However, in an October 2008 decision, he was granted service connection for this disorder.  This represents a full grant of the benefit sought on appeal, and it is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

This appeal is comprised of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the Board's decision.


FINDINGS OF FACT

1. On May 26, 1994, the RO received the Veteran's claim seeking entitlement to nonservice-connected pension, and there is no communications prior to this date reflecting the intent to file a claim.

2. For the period from February 7 to June 14, 2001, the Veteran's hearing loss has been manifested by Level X impairment bilaterally.

3. For the period from June 14 to September 17, 2001, the Veteran's hearing loss has been manifested by Level IX impairment bilaterally.

4. For the period from September 17, 2001, to December 26, 2002, the Veteran's hearing loss has been manifested by Level X impairment in the right ear and Level IX impairment in the left ear.  

5. For the period from December 26, 2002, to March 4, 2004, the Veteran's hearing loss has been manifested by Level X impairment in the right ear and Level VIII impairment in the left ear.  

6. The 10 percent rating for the Veteran's tinnitus is maximum rating authorized under the VA regulations.

7. The Veteran's otitis media has included symptoms including discharge from the left ear; labyrinthitis or facial paralysis has not been shown.  

8. The Veteran's respiratory functioning resulting from inactive tuberculosis was characterized as exertional dyspnea and fatigue; a FEV-1 less than 40 percent of predicted value, ratio of Forced Expiratory Volume in one second to Forced Vital Capacity, less than 40 percent; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method less than 40-percent predicted, a maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); cor pulmonale, right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, or the need for outpatient oxygen therapy, or more than one attack per week with episodes of respiratory failure, or the daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications has not been shown.

9. The scar on the Veteran's neck has been characterized by slight adherence to the underlying skin; a deep scar an area or areas exceeding 6 sq. in., a superficial scar of an area of 144 sq. in., or a scar that is superficial and either unstable or painful upon examination is not shown.

10.  The Veteran's alopecia has been characterized by skin lesions on the head and the need for topical medication; coverage of more than 40 percent of the entire body or exposed areas, or the need for constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the last 12 months has not been shown.  

CONCLUSIONS OF LAW

1. The criteria for the assignment of an effective date prior to May 26, 1994, for the grant of nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5110(a) (West 2002); 38 C.F.R. §§ 3.1(r), 3.350, 3.351, 3.352, 3.400 (2014).

2. The criteria for an 80 percent disability rating, but no more, for bilateral hearing loss for the period from February 7 to June 14, 2001, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).

3. The criteria for a disability rating in excess of 60 percent for bilateral hearing loss for the period from June 14 to September 17, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, DC 6100 (2014).

4. The criteria for a disability rating in excess of 70 percent for bilateral hearing loss for the period from September 17, 2001, to December 26, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, DC 6100 (2014).

5. The criteria for a 60 percent disability rating, but no more, for bilateral hearing loss for the period from December 26, 2002, to March 4, 2004, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, DC 6100 (2014).

6. The criteria for a disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.87, DC 6260 (2014).

7. The criteria for a 10 percent disability rating, but no more, for otitis media have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.951, 4.31, 4.85, 4.86, 4.87, DC 6200 (2014).

8. The criteria for a disability rating in excess of 60 percent for a respiratory disorder, characterized as residuals pulmonary tuberculosis for the period prior to August 24, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, DCs 6600-6604 (2014).

9. The criteria for a disability rating in excess of 10 percent for a post-surgical scar after removal of cyst in the thyroglossal duct have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, DC 7800-7806 (2008 & 2014).

10. The criteria for a compensable disability rating for alopecia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.118, DCs 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Indeed, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

They also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issues on appeal were also obtained.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Effective Date

The Veteran argues that he should be entitled to an effective date prior to May 26, 1994, for the grant of nonservice-connected pension benefits.  In its July 2014 appellate brief, the Veteran's representative notes that the Veteran filed an original claim for nonservice-connected benefits on May 26, 1994, and subsequent April 1995 decision indicates that he was eventually granted entitlement to this benefit, effective May 26, 1994.  The Veteran's representative also points out that this benefit was effectively preempted by the 100 percent disability rating the Veteran received for his service-connected tuberculosis for the period from February 24, 1993 to September 2, 1998.  

In general, the effective date for the grant of nonservice-connected pension based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2014).

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014); Norris v. West, 12 Vet. App. 413, 421 (1999).

In this case, the RO based its effective date on a statement contained in a VA Form -9 that was received on May 26, 1994.  This VA Form-9 was a timely appeal to a statement of the case (SOC) sent to the Veteran in March 1994.  However, since the issue of entitlement to nonservice-connected pension was not addressed in that SOC, the RO appropriately construed his statements regarding pension as a new claim.  The Board agrees that this is the date of the Veteran's formal claim.  Notably, the evidence does not indicate that he has ever filed a claim prior to this date, nor has he asserted that he has submitted such a claim before this date.  Therefore, the Board finds that, for effective date purposes, this is the date of receipt for the Veteran's claim of entitlement to service connection for a nonservice-connected pension. 

The date of receipt of the claim having been established, the Board has also reviewed whether there is any evidence of an intent to file a claim for benefits prior to May 26, 1994.  In this regard, a review of the record fails to show that the RO received a formal claim or informal written communication indicative of the Veteran's intent to seek nonservice-connected pension in the year prior to May 26, 1994. 

It should be noted that, even if there were such evidence of an intent to file a claim in the year prior to May 26, 1994, there would be no change in the Veteran's actual benefits, as he had at that point been receiving a 100 percent disability rating for a service-connected disability during that time.  Therefore, the Board concludes that an effective date prior to May 26, 1994, for the award of nonservice-connected pension benefits is not warranted.

	(CONTINUED ON NEXT PAGE)
Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. Part 4 (2014).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Hearing Loss

In February 2001, the Veteran submitted a claim for an increased rating for his bilateral hearing loss.  While he has had his disability rating increased on some occasions, he was not granted a total disability rating until March 4, 2004.  Therefore, prior to that date, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

In evaluating the extent of hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage disability evaluation is found from Table VII by intersecting the horizontal column appropriate for the numeric designation for the ear having the better hearing acuity and the vertical row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent. 38 C.F.R. §§ 4.85(b), 4.87 (2014). Additionally, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

For the period prior to June 14, 2001, the Veteran received a 70 percent rating for his bilateral hearing loss.  During this period, he underwent an audiological evaluation in January 2001.  However, this evaluation is not useable for rating purposes, as it does not measure speech recognition in the right ear and tonal thresholds at 3000 Hz were not taken.  

In fact, the most recent examination to this period was three years earlier in April 1998.  On that occasion, the Veteran stated that he has difficulty hearing "anytime."  On the authorized audiological evaluation, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
105
100
105
100
103
LEFT
105
100
105
95
101

Speech audiometry revealed speech recognition ability of 50 percent in the right ear and 60 percent in the left ear.  Based on these tonal thresholds, an exceptional pattern of hearing loss has been shown.  Under Table VIa, the Veteran's hearing loss is Level X in each ear.  Applying these results to Table VII, an 80 percent rating is for assignment.  

For the period from June to September 2001, the Veteran received a 60 percent rating for his hearing loss.  During this period, he underwent a VA examination in June 2001, where he stated that he has difficulty hearing for 20 years.  On the authorized audiological evaluation, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
100
95
95
90
95
LEFT
95
95
90
90
93

Speech audiometry revealed speech recognition ability of 76 percent bilaterally.   
Based on these tonal thresholds, an exceptional pattern of hearing loss has been shown.  Under Table Via, the Veteran's hearing loss is Level IX in each ear.  Applying these results to Table VII, a 60 percent rating is for assignment.  

For the period from September 27, 2001 to December 26, 2002, the Veteran received a 70 percent rating for his bilateral hearing loss.  During this period, he underwent a VA examination in September 2001, where he again stated that he has had hearing loss for 20 years and that he began using hearing aids 6 months before.  On the authorized audiological evaluation, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
100
100
100
90
98
LEFT
95
95
95
95
95

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 68 percent in the left ear.  Based on these tonal thresholds, an exceptional pattern of hearing loss has been shown.  Under Table VIa, the Veteran's hearing loss is Level X in the right ear and Level IX in the left ear.  Applying these results to Table VII, a 70 percent rating is for assignment.  While the Veteran also went a private evaluation in October 2002, this examination is inadequate for rating purposes, as his speech recognition was not measured.  

For the period from December 26, 2002, to March 4, 2004, the Veteran received a 50 percent rating for his bilateral hearing loss.  During this period, he underwent a VA examination in December 2002, where he mentioned that he still uses his hearing aids.  On the authorized audiological evaluation, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
95
85
85
80
86
LEFT
100
90
80
75
86

Speech audiometry revealed speech recognition ability of 40 percent in the right ear and 56 percent in the left ear.  Based on these tonal thresholds, an exceptional pattern of hearing loss has been shown.  However, the greater levels of hearing loss are under Table VI rather than Table VIa.  Under Table VI, the Veteran's hearing loss is Level X in the right ear and Level VIII in the left ear.  Applying these results to Table VII, a 60 percent rating is for assignment.  

Based on these values, the Board concludes that an 80 percent rating is warranted for the prior from February 7 to June 14, 2001, and a 60 percent rating is warranted from December 26, 2002, until March 4, 2004.  However, for the other periods on appeal, ratings in excess of those already assigned are not for application.  
  
Tinnitus

The Veteran has disagreed with the assignment of a 10 percent rating for his tinnitus, which was originally granted in a February 2003 decision.  Tinnitus is evaluated under 38 C.F.R. § 4.87, DC 6260, which was revised on June 13, 2003 in order to codify VA's longstanding practice of assigning a single 10 percent evaluation for recurrent tinnitus, whether the sound is perceived as being in one ear or both ears, or in the head.  See Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003). This is the maximum rating available for tinnitus. 38 C.F.R. § 4.87, DC 6260.

There is no legal basis upon which to award the Veteran a single initial disability rating greater than 10 percent for tinnitus.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's longstanding interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus whether perceived as unilateral or bilateral). Accordingly, his claim for a rating in excess of 10 percent is  denied.  

Otitis Media

The Veteran currently receives a noncompensable rating for otitis media in the right ear under 38 C.F.R. § 4.87, DC 6200 (2014).  Under this diagnostic code, a 10 percent rating is warranted when the disorder causes suppuration (i.e. the discharge of pus) or aural polyps.  While this is the highest rating under this diagnostic code, separate ratings are also allowed for hearing impairment, tinnitus, labyrinthitis, facial nerve paralysis or bone loss, if shown by the evidence of record.  

Based on the evidence of record, a compensable rating is warranted.  Specifically, while a VA examination in September 2001, the Veteran did not indicate any symptoms such as suppuration, effusion or aural polyps, an ear evaluation in February 2002 indicated that the Veteran experienced active otitis media with "greenish discharge" coming from the left ear.  At a VA examination in April 2006, a serous discharge was observed in the right ear.  Therefore, the Board concludes that the Veteran experiences suppuration and is entitled to a compensable rating on this basis.  However, as this is the highest rating allowable under this diagnostic code, a rating in excess of 10 percent is not for application under this diagnostic code.  

The Board has also considered whether a separate rating is warranted for any associated symptoms, but concludes that none are warranted beyond those ratings already assigned.  First, the Veteran is already in receipt of separate disability ratings for sensorineural hearing loss and tinnitus.  Moreover, the evidence does not indicate the presence of labyrinthitis, facial paralysis or bone loss resulting from this disorder.  

Therefore, the Board concludes that a 10 percent rating is warranted for the Veteran's otitis media.  However, as this is the highest rating allowable for this disorder, a rating in excess of 10 percent is not for application.  

Pulmonary Tuberculosis

For the relevant period on appeal prior to August 24, 2012, the Veteran received a 60 percent rating for pulmonary tuberculosis under 38 C.F.R. § 4.97, DCs 6602 and 6731 (2014).  In a January 2013 rating decision, his assigned rating was increased to 100 percent, effective August 24, 2012.  As this is a full grant of the benefit sought, only the period prior to this date will be considered.  AB v. Brown, 6 Vet. App. 35 (1993)

Disability ratings for tuberculosis are assigned under different diagnostic codes based on whether the disease is active or not.  When active tuberculosis is present, a 100 percent disability rating is assigned under DC 6730.  If the tuberculosis is not active, the disability is rated as interstitial lung disease, restrictive lung disease, or, when obstructive lung disease is the major residual, as chronic bronchitis.  See 38 C.F.R. § 4.97, DCs 6730, 6600-6604 (2014).

While the Veteran's current rating is assigned under DC 6602, the requirements for the next higher 100 percent disability rating is substantially the same for all relevant respiratory codes.  Specifically, the evidence requires:

* Forced Expiratory Volume in one second (FEV-1) less than 40 percent of predicted value, or; the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) less than 40 percent; 
* Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); 
* Cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, or the need for outpatient oxygen therapy; or
* More than one attack per week with episodes of respiratory failure, or the daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

See 38 C.F.R. § 4.97, DCs 6600-6604 (2014).

Based on the evidence from prior to August 24, 2012, a rating in excess of 60 percent is not warranted.  Specifically, in a September 2001 evaluation, the Veteran indicated that he has not received any specific tuberculosis treatment since 2000.  Since that time, he experienced dyspnea and some infections.  However, there was no indication of respiratory failure or the need for daily corticosteroids.  At a VA examination in October 2001, he stated that he develops exertional dyspnea and takes albuterol to control symptoms.  Although the Veteran performed a PFT, the results were unreliable.  Nevertheless, the examiner indicated that the Veteran's functional capacity correlated with an FEV-1 of approximately 50 to 70 percent.  

At a VA examination in March 2004, the Veteran's tuberculosis was not active, and that a PFT reflected a "restrictive ventilatory defect."  He complained of a productive cough almost every day, dyspnea after walking about 100 meters and that he uses an albuterol inhaler to control symptoms.  However, no high-dose corticosteroids were used.  A PFT performed in April 2004 revealed an FEV-1 of 67 percent.  A follow-up PFT in December 2005 indicated an FEV-1 of 64 percent predicted and an FEV-1/FVC of 96 percent.  

Next, at a VA examination in April 2006, the Veteran's tuberculosis residuals were observed to have not changed since previous examinations, but continued to cause lack of stamina and fatigue.  A PFT taken on that occasion reflected an FEV-1 of 78 percent predicted, and FEV-1/FVC ration of 93 percent.  Subsequent PFTs in May 2006 and April 2007 indicated a FEV-1 of 78 and 72 percent, respectively, and an FEV-1/FVC ratio of 92 and 65.

Therefore, as there has not been evidence of a FEV-1 less than 40 percent of predicted value, or FEV-1/FVC less than 40 percent, DLCO (SB) less than 40-percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption, heart irregularities or episodes of respiratory failure, a rating in excess of 60 percent for the period prior to August 24, 2012 is not warranted.  

Post-Surgical Scar

The Veteran currently receives a 10 percent rating for a scar resulting from a thyroglossal duct removal.  38 C.F.R. § 4.118, DC 7800 (addressing disfigurement to the head, face or neck).  The Board notes at the outset that the rating criteria for evaluating skin disfigurement and scars under 38 C.F.R. § 4.118, DCs 7800-7805 were amended during the pendency of this appeal (effective October 23, 2008).  However, the revised criteria apply only to applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).

It should be noted that a veteran who is rated under DCs 7800 to 7805 before October 23, 2008, may request review under the amended diagnostic codes.  In such cases, VA will review that veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under diagnostic codes 7800, 7801, 7802, 7804, and 7805, but in no case will the revised award be effective before October 23, 2008

In this case, the Veteran's claim for an increased rating was received in March 2006, which precedes the effective date of the revised criteria, nor has the Veteran requested review under the amended diagnostic codes.  As this claim was received by VA prior to October 23, 2008, and the Veteran has not requested review under the amended codes, the amended criteria are not applicable and are not considered.

Under the pre-amended criteria, a rating in excess of 10 percent for disfigurement to the head face or neck is warranted when the disorder causes:

* Visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sent of features (such as nose, chin, forehead, eyes, etc.); or
* Two or three of the following characteristics of disfigurement: 
­ a scar 5 or more inches (13 or more cm.) in length; 
­ a scar at least one-quarter inch (0.6 cm.) wide at widest part;
­ surface contour of scar elevated or depressed on palpation; 
­ a scar adherent to underlying tissue; 
­ skin hypo-or hyper-pigmentation in an area exceeding six square inches (39 sq. cm.); 
­ skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 
­ underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and 
­ skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

See 38 C.F.R. § 4.118, DC 7800 (30 percent).

Based on a review of the pertinent evidence, an increased rating is not warranted, as there is neither gross distortion of a feature to the head, face or neck or two or more characteristics of disfigurement.  Specifically, at a VA examination in April 2006, the scar was observed to be on the neck that was 2 cm in length and 1/8 cm wide.  There was no tenderness to palpation, no inflammation and no edema observed.  The texture was normal and there was no underlying tissue loss.  Significantly, the examiner observed that the scar did exhibit some slight adherence to the underlying skin.  Moreover, there was some abnormal skin pigmentation.  However, the scar was not nearly large enough for the discoloration to count as a characteristic of disfigurement.  

Therefore, although the scar was slightly adherent to the underlying skin, no other characteristics of disfigurement were shown.  Moreover, the Veteran has not asserted that his scar has worsened since the time of his April 2006 VA examination.  Therefore a rating in excess of 10 percent is not warranted. 

Alopecia

The Veteran currently receives a 30 percent rating for his alopecia under 38 C.F.R. § 4.118, DC 7806 (addressing dermatitis or eczema).  In order to warrant a rating in excess of 30 percent, the evidence must show that his dermatitis or eczema (or other similar disorder): 

* Covers more than 40 percent of the entire body or exposed areas; or 
* Requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the last 12 months.  

See 38 C.F.R. § 4.118, DC 7806 (2014).

Based on the evidence of record, a rating in excess of 30 percent is not warranted.  Specifically, at a VA examination in May 2006, the Veteran stated that his condition has been bothering him since active duty and has become progressively worse.  Upon examination, the skin lesions were observed on head, but there were no current alopecic patches at that time.  The percent coverage of the exposed area and whole body were both less than 5 percent.  For treatment, the examiner noted that the Veteran had been treated with topical steroids as well as steroid injections.  However, there was no indication that such injections were performed on a "near-constant" basis for any 12 month period.  At a dermatology evaluation in April 2007, he displayed skin disorders in a few localized areas, but there was no indication that such coverage was significant in any way.  

Therefore, the evidence does not indicate that the Veteran's skin disorder is of sufficient size to warrant an increased rating.  Moreover, while there is a history of steroid injections, there is no indication that such injections have been "near-continuous" or for a 12-month period.  Significantly, he has not asserted that his skin condition has worsened in any way.  As such, a rating in excess of 30 percent is not warranted.  

In sum, based on evidence of record, the Board determines that an 80 percent rating is warranted for bilateral hearing loss the period from February 7 to June 14, 2001, and a 60 percent rating is warranted for the period from December 26, 2002, until March 4, 2004.  Moreover, a 10 percent rating is also warranted for his otitis media.  However, increased ratings for any other service-connected disorder are not warranted for any period on appeal.  


ORDER

An effective date prior to May 26, 1994, for the grant of nonservice-connected pension benefits is denied

An 80 percent disability rating, but no more, for bilateral hearing loss for the period from February 7 to June 14, 2001, is granted, subject the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 60 percent for bilateral hearing loss for the period from June 14 to September 17, 2001, is denied.  

A disability rating in excess of 70 percent for bilateral hearing loss for the period from September 17, 2001, to December 26, 2002, is denied. 

A 60 percent disability rating, but no more, for bilateral hearing loss for the period from December 26, 2002, to March 4, 2004, is granted, subject the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 10 percent for tinnitus is denied.

A 10 percent disability rating, but no more, for otitis media is granted, subject the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 60 percent for a respiratory disorder, characterized as residuals pulmonary tuberculosis for the period prior to August 24, 2012, is denied.

A disability rating in excess of 10 percent for a post-surgical scar after removal of cyst in the thyroglossal duct is denied. 

A compensable disability rating for alopecia is denied.  


REMAND

Given the change in disability ratings, as explained above, the Board determines that the issue of entitlement to TDIU must be first considered by the RO prior to Board adjudication.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). In this regard, the Board recognizes that the Veteran is in receipt of a total disability rating for the periods from March 4, 2004 to November 3, 2006, and since June 8, 2007.  Since he is also receiving special monthly compensation under 38 U.S.C.A. § 1114(s) for these periods, TDIU is not for application for these periods.  Bradley v. Peake, 22 Vet. App. 280, 291 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate forms and notice that fully complies with the requirements of 38 C.F.R. § 3.159,  and informs him of the evidence necessary to support entitlement to TDIU.

2.  If the Veteran has undergone any relevant private treatment for the remaining periods on appeal, and the records of such treatment have not been associated with the claims file, he should be afforded an appropriate period of time to submit them.  

3. Thereafter, readjudicate the issue of entitlement to TDIU.  In so doing, undertake any additional development deemed necessary.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate SSOC and provided opportunity to respond.  Then, return the case to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


